Scott, J. (dissenting):
This is an action in replevin. The amended complaint alleges that on or about January 27, 1913, the plaintiffs and certain persons trading as George A. Alden & Co. entered into a contract of exchange which provided that plaintiffs would deliver to Alden & Co. 332 cases of shellac to be paid for at a certain price. Alden & Co. undertook to return 332 cases of shellac of a similar kind in the month of June, 1913. Pursuant to this agreement plaintiffs delivered to Alden & Co. 132 cases of shellac and received payment therefor. About February 14, 1913, plaintiffs had stored with the Bush Terminal Company 200 cases of shellac for which the Bush Terminal Company had issued two negotiable warehouse receipts. Pursuant to the contract plaintiffs, about February 14, 1913, delivered to Alden & Co. these negotiable receipts. Alden & Co. forwarded these receipts to the Bush Terminal Company requesting that they he canceled and new receipts issued in the name of Alden & Co. While these receipts were in the possession of the Bush Terminal Company Alden & Co. failed. Alden & Co. falsely represented that they were solvent and that plaintiffs made the contracts relying upon the truth of the representations which were made to induce plaintiffs to make the contract. Plaintiffs thereupon immediately replevied the warehouse receipts and the 200 cases of shellac and commenced this action against the Bush Terminal Company. Alden & Co. were adjudged bankrupts and their trustees in bankruptcy were substituted as defendants in this action on or about July 8, 1913.
The proposed supplemental complaint alleges that a composition in bankruptcy offered by Alden & Co. about March 27, 1914, was accepted by their creditors of record and that the defendants were discharged as trustees in bankruptcy of Alden & Co., and, therefore, have no interest in this action. 'It is further alleged that subsequent to February 27,. 1913, the date *699when this action was commenced, and prior to May 15, 1913, an agreement was made between the plaintiffs, Alden & Co., and the defendants providing that the plaintiffs should retain possession of the shellac which they had heretofore replevied and that the plaintiffs would waive and not prove any claim against Alden & Co. in the bankruptcy courts for the failure of Alden & Co. to perform the contract heretofore referred to.
It is then alleged that the schedules filed by Alden & Co. did not schedule the 200 cases of shellac involved in this action as an asset of Alden "& Co. and did not schedule the plaintiffs among the creditors of Alden & Co., and that the plaintiffs did not share in the composition offered by Alden & Go.
All of the facts set forth in the supplemental complaint occurred subsequent to the commencement of this action. It is true that they were known to the plaintiffs prior to the service of the last amended complaint, but, having occurred subsequent to the commencement of the action, they could not properly have been incorporated in the amended complaint as stated by Mr. Justice McLaughlin in Milliken v. McGarrah (164 App. Div. 110): “ Facts arising after the commencement of an action may properly be set up in a supplemental pleading. The difference between an amended and a supplemental pleading is pointed out in Horowitz v. Goodman (112 App. Div. 13). The plaintiff could not properly set out in an amended pleading the facts which he here desires to plead. That could only be done by a supplemental complaint. The plaintiff, therefore, properly amended his pleading, and omitted therefrom facts which had occurred subsequent to the time that the original complaint was served, and after the amended pleading had been served set up the other facts in a supplemental complaint.
“Applications for leave to serve an amended or supplemental pleading, where the other party cannot he injured thereby, are granted almost as a matter of course, to the end that the parties to the litigation may have an opportunity to raise and have determined such questions as they may think affect their respective interests. (Merrihew v. Kingsbury, 150 App. Div. 40.) ”
This being an action in replevin the question to be determined by the court is the right to the immediate possession of *700the shellac. The proposed supplemental complaint alleges that the defendants who were the trustees in bankruptcy of Alden & Co. were discharged as such trustees in bankruptcy and have no interest in the shellac or warehouse receipts, the subject-matter of this action, and are not entitled to any relief in this action. The composition and the discharge of the trustees occurring after the commencement of the action could not have been properly alleged in the amended complaint, but could only be presented by way of a supplemental complaint. It is claimed that other matters set forth in the proposed supplemental complaint constitute a new cause of action. This the appellants deny. If it were so it would not be ground for denying a leave to serve the proposed pleading as certain of the matters are undoubtedly relevant. In Brewster v. Brewster Co. (138 App. Div. 139) Mr. Justice Laughlin said: “The rule is now well settled that the merits of the case will not be considered on an application to serve a supplemental pleading, and that unless the insufficiency of the original pleading has been authoritatively adjudicated, the motion for leave to serve the supplemental pleading will neither be denied on the theory that a cause of action is not stated" in the original pleading, nor on the theory that it will be of no avail, for those questions should be left to be decided on demurrer, or on motion for judgment on the pleadings, or on the trial, whereby the party desiring to interpose the pleading will be afforded a clear legal right to review any adverse decision or ruling. [Citing cases.] If the proposed pleading contains allegations of fact relevant to and consistent with the case presented by the original pleading, leave to serve it should not be denied on the ground that it contains other allegations not germane thereto, and a motion may be made thereafter notwithstanding the granting of such leave to strike out the irrelevant allegations.”
I think the order appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
Smith, J., concurred.
Order affirmed, with ten dollars costs and disbursements.